   JEAN E. WILLIAMS, Acting Assistant Attorney General
 1 DAVID W. GEHLERT, Trial Attorney
   U.S. Department of Justice
 2
   Environment & Natural Resources Division
          th
 3 999 18 Street
   South Terrace, Suite 370.
 4 Denver, CO 80202
   Telephone: (303) 844-1386
 5 Facsimile: (303) 844-1350

 6 david.gehlert@usdoj.gov

 7 Attorneys for the United States of America

 8
 9                             IN THE UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11

12   CENTER FOR BIOLOGICAL DIVERSITY;                       CASE NO. 1:20-cv-00706-DAD-EPG
     RESTORE THE DELTA; and PLANNING
13   AND CONSERVATION LEAGUE,                               FEDERAL DEFENDANTS’
                                                            MOTION TO CONSOLIDATE
14                                  Plaintiffs,

15   v.
                                                            Date:      July 6, 2021
16   UNITED STATES BUREAU OF                                Time:      9:30 a.m.
     RECLAMATION, et al.,                                   Courtroom: 5
17                                                          Judge:     Hon. Dale A. Drozd
                                    Defendants.
18

19
                        TO ALL PARTIES AND THEIR COUNSEL OF RECORD
20
            PLEASE TAKE NOTICE that on July 6, 2021, at 9:30 a.m., or as soon thereafter as counsel
21
     may be heard, in the courtroom of the Honorable Dale A. Drozd, located in the United States District
22

23 Court for the Eastern District of California, Fresno Division, Federal Defendants will and hereby do

24 move to consolidate this case with North Coast Rivers Alliance v. United States Department of the

25 Interior, No. 1:16-cv-00307-DAD-SKO ( “N. Coast”) and Hoopa Valley Tribe v. United States

26
     Bureau of Reclamation, 1:20-cv-01814−DAD-EPG (“Hoopa Valley”). Federal Defendants do not
27
     request oral argument and believe the motion can be decided on the papers.
28

     1:20-cv-00706-DAD-EPG Motion to Consolidate – Page 1
 1                      FEDERAL DEFENDANTS’ MOTION TO CONSOLIDATE
 2            The United States respectfully moves this Court to consolidate this case with two closely
 3
     related cases: N. Coast and Hoopa Valley. 1 The Court already sua sponte related the three cases,
 4
     noting they “involve overlapping parties, properties, claims, events and/or questions of fact or law,”
 5
     and that “assignment of the actions to the same district judge and magistrate judge will promote
 6

 7 convenience, efficiency and economy for the court and parties.” Hoopa Valley, No.

 8 1:20−cv−01814−DAD-EPG, Order Relating Cases and Reassigning District Judge, ECF No. 37,
 9 December 29, 2020. By consolidating the cases, the Court can further promote convenience,

10
     efficiency and economy without prejudicing any party.
11
         I.      BACKGROUND
12
              In 2016 Congress passed the Water Infrastructure Improvements for the Nation Act (“WIIN
13
     Act”), Pub. L. No. 114-322, § 4011 (2016) (“WIIN Act”) to, among other things, allow Central
14

15 Valley Project (“CVP”) water contractors to prepay CVP-related construction debts they owed to the

16 United States, something that was previously not allowed. Pub. L. No. 114-322, § 4011(a), 130 Stat.

17 1628, 1878 (2016). To facilitate accelerated repayment of debts, Congress requires the Secretary of

18
     Interior (the “Secretary”), upon the request of any water contractor, to convert existing water service
19
     and repayment contracts into prepayment contracts. Since the WIIN Act was passed, 80 out of
20
     approximately 198 CVP water contractors who have contracts eligible for conversion have requested
21

22 conversions. Declaration of Lisa M. Holm, May 17, 2021 ¶ 5 (“Holm Decl.”), attached as Exhibit A.

23 The Federal Defendants have already converted 68 contracts as required by the WIIN Act, and 22

24

25

26   1
          The Federal Defendants have also filed motions to consolidate in the N. Coast and Hoopa
27 Valley. Counsel for the Federal Defendants conferred with counsel for Plaintiffs before filing this
   motion. Plaintiffs oppose the motion. Summons have been served on additional defendants, but
28 none have entered an appearance. Federal Defendants have not contacted those defendants.

     1:20-cv-00706-DAD-EPG Motion to Consolidate – Page 2
     more are in the process of being converted. Id. ¶ 6. In response to the conversion of these
 1
     prepayment contracts, Plaintiffs bring a number of closely-related claims in the three cases.
 2

 3          A. N. Coast

 4          Plaintiffs North Coast Rivers Alliance, California Sportfishing Protection Alliance, Pacific
 5 Coast Federation of Fishermen’s Associations, San Francisco Crab Boat Owners Association, Inc.,

 6
     and Institute for Fisheries Resources (collectively, “N. Coast Plaintiffs”) originally challenged the
 7
     National Environmental Policy Act (“NEPA”) analysis for the renewal of six interim water service
 8
     contracts in their 2016 Complaint and First Amended Complaint. Following the conversions of
 9

10 these interim water service contracts into permanent prepayment contracts as required by the WIIN

11 Act, 2 the N. Coast Plaintiffs amended their complaint seeking the invalidation of certain prepayment

12 contracts. The N. Coast Plaintiffs now claim that the Federal Defendants violated NEPA and the

13 Administrative Procedures Act (“APA”) by failing to prepare an Environmental Impact Statement

14
     (“EIS”) before converting the contracts as required by the WIIN Act. Additionally, they allege that
15
     the Federal Defendants violated the Central Valley Project Improvement Act (“CVPIA”) and the
16
     APA by failing to prepare an EIS before converting the contracts; that Federal Defendants’ approval
17

18 of the prepayment contracts was improper because certain CVP contractors did not first obtain a

19 state court validation of the contracts; that Federal Defendants violated certain procedural

20 regulations related to public review of the draft prepayment contracts; and that certain prepayment

21
     contracts exceed acreage limitations, violate irrigation suitability requirements, and fail to comply
22
     with water quality standards under federal law. Like the Plaintiffs in this case and Hoopa Valley, the
23
     N. Coast Plaintiffs seek a judicial declaration invalidating the converted WIIN Act contracts, an
24

25

26
     2
27         We use the term “prepayment contract” to describe contracts converted under the WIIN Act,
   as distinguished from more traditional 9(c)(1) and 9(d) “repayment” and 9(c)(2) and 9(e) “water
28 service” contracts, 43 U.S.C. § 485h (c), (d) & (e).

     1:20-cv-00706-DAD-EPG Motion to Consolidate – Page 3
     injunction precluding the Federal Defendants from converting additional contracts, and their
 1
     attorneys’ fees and costs.
 2

 3          There are currently two fully-briefed motions pending in N. Coast: (i) the Federal

 4 Defendants’ Motion to Dismiss as Moot Plaintiffs’ NEPA claim related to the interim water service

 5 contracts, and (ii) the Intervenors’ Motion to Dismiss as Moot Plaintiffs’ claim related to the interim

 6
     water service contracts and to Compel Joinder of Absent Water Contractors. See ECF Nos. 130, 131.
 7
     The Court stayed the case until May 12, 2021. No amended scheduling order has been entered to
 8
     address Plaintiffs’ new claims regarding the validity of the WIIN Act conversions, and no Rule 16
 9

10 conference has been held to set a schedule for addressing these claims.

11          B. This Case

12          On May 20, 2020, Center for Biological Diversity, Restore the Delta, and Planning and
13 Conservation League (collectively Plaintiffs”) filed their Complaint in this Court, asserting that the

14
     Federal Defendants violated NEPA. On April 2, 2021 Plaintiffs filed their First Amended and
15
     Supplemental Complaint which added allegations that the Federal Defendants violated the
16
     Endangered Species Act (“ESA”) and named numerous contractors as defendants. Plaintiffs claim
17

18 the Federal Defendants were not permitted to convert water service contracts under the WIIN Act

19 without first preparing an EIS or Environmental Assessment (“EA”) and that the Federal Defendants

20 were required to engage in consultation or seek the concurrence of the United States Fish and

21
     Wildlife Service (“FWS”) and the National Marine Fisheries Service (“NMFS”) before approving
22
     the WIIN Act contract conversions. Plaintiffs ask that the converted contracts be invalidated, that
23
     the Federal Defendants be enjoined from converting additional contracts until the government
24
     complies with NEPA and the ESA, and that they be awarded their litigation costs and attorneys’
25

26 fees.

27

28

     1:20-cv-00706-DAD-EPG Motion to Consolidate – Page 4
            This Court’s April 12th Order requires the United States to file a responsive pleading by June
 1
     11, 2021. Additionally, Magistrate Judge Grosjean has set a scheduling conference for June 23,
 2

 3 2021.

 4          C. Hoopa Valley
 5          Like Plaintiffs in this case and the N. Coast Plaintiffs, the Hoopa Valley Tribe (“Tribe”) have
 6
     sued the Federal Defendants seeking a judicial declaration invalidating the WIIN Act contracts, an
 7
     injunction precluding the Federal Defendants from converting additional contracts, and an award of
 8
     their attorneys’ fees and costs. The Tribe claims the Federal Defendants violated the CVPIA and
 9

10 NEPA when converting water service and repayment contracts into prepayment contracts. The

11 Federal Defendants have moved to dismiss the Tribe’s CVPIA claim and, like in this case and N.

12 Coast, have also moved to require the joinder of absent CVP water contractors. The fully-briefed

13 Motion to Dismiss and to Require the Joinder of Absent Contractors is still pending following a brief

14
     stay. 3 No scheduling order has been entered, and a Rule 16 conference has not been scheduled.
15
             Moreover, the Federal Defendants successfully moved to transfer Hoopa Valley from the
16
     Northern District to the Eastern District so that it could be consolidated with this case and N. Coast.
17

18 When transferring Hoopa Valley, Judge Seeborg recognized that judicial efficiencies would be

19 gained by having one judge decide Hoopa Valley, this case and North Coast. Additionally, after the

20 transfer, this Court entered an order relating this case to several others currently pending in the

21
     Eastern District, including N. Coast and this case.
22

23

24

25

26

27   3
             The joinder issue in Hoopa Valley is the same as the joinder issue the Court has already ruled
     on in this case.
28

     1:20-cv-00706-DAD-EPG Motion to Consolidate – Page 5
         II.       LEGAL STANDARD
 1
                This Court possesses broad discretion under Federal Rule of Civil Procedure 42(a) 4 to
 2

 3 consolidate cases. See Pierce v. County of Orange, 526 F.3d 1190, 1203 (9th Cir. 2008) (“A district

 4 court generally has ‘broad’ discretion to consolidate actions. . . .”). 5 For cases to be consolidated

 5 they must share common questions of law or fact. See In re Adams Apple, Inc., 829 F.2d 1484, 1487

 6
     (9th Cir. 1987). Consolidation is appropriate where gains in judicial efficiency and consistency
 7
     outweigh any risk of delay, confusion, or prejudice that might result. Id.; see also Single Chip
 8
     Systems Corp. v. Intermec IP Corp., 495 F.Supp.2d 1052, 1057 (S.D. Cal. 2007) (the Court must
 9

10 “weigh[ ] the saving of time and effort consolidation would produce against any inconvenience,

11 delay or expense that it would cause.” (quoting Huene v. United States, 743 F.2d 703, 704 (9th Cir.

12 1984)).

13       III.      ARGUMENT
14
                The Court should grant Federal Defendants’ Motion to Consolidate because consolidation
15
     will save the Court time and effort managing these closely related cases, and because there is no risk
16
     of delay, confusion or prejudice.
17

18                 A. The Court should consolidate this case, N. Coast and Hoopa Valley because they
                      share common parties, questions of law, and facts.
19
                When deciding whether to consolidate cases, the ‘threshold issue is whether the two
20
     proceedings involve a common party and common issues of fact or law.” See Pierce v. San Diego
21

22 Unified Port Dist., No. 03CV 172 IEG(AJB), 2006 WL 8440784, at *2 (S.D. Cal. Mar. 13,

23 2006)quoting Seguro de Servicio de Salud v. McAuto Sys. Group, 878 F.2d 5, 8 (1st Cir. 1989)).

24

25   4
           The purpose of Rule 42(a) is to enhance trial court efficiency, avoid unnecessary duplication
26 of evidence and procedures, and to avoid the substantial danger of inconsistent adjudications. See
   E.E.O.C. v. HBE Corp, 135 F.3d. 543, 551 (8th Cir. 1998).
27
   5
           The Court’s discretion is particularly broad where, as here, the cases are all in the same
28 District. See Investors Research Co. v. U.S. Dist. Court, 877 F.2d 777, 777 (9th Cir. 1989).

     1:20-cv-00706-DAD-EPG Motion to Consolidate – Page 6
     That standard is met here because the three cases have common parties, involve an overlapping
 1
     factual record, and share similar legal issues.
 2

 3            First, although the cases have different plaintiffs, the Federal Defendants are defending all

 4 three cases. Moreover, it is likely that overlapping CVP contractors will also be joined in all three

 5 cases. 6 The Court has already ruled in this case that CVP contractors are necessary parties and must

 6
     be joined if the plaintiffs seek to invalidate their contracts. If the Court grants similar pending
 7
     joinder motions in N. Coast and Hoopa, the CVP contractors will also be joined in those cases.
 8
     Therefore, the three cases presently share common parties and are likely to have additional common
 9

10 parties.

11            Second, the cases share common facts because the Plaintiffs in all three cases seek to

12 invalidate converted prepayment contracts and seek injunctions to stop additional conversions. As

13 noted above, the Federal Defendants have already converted 68 contracts as required by the WIIN

14
     Act, and 22 more are in the process of being converted. See Holm Decl. ¶ 6. The administrative
15
     record will likely be identical, or at least substantially similar, in all three cases. Because
16
     overlapping documents and agency decisions are at issue in all three cases, this case, N. Coast and
17

18 Hoopa Valley clearly share common facts.

19            Third, there is substantial commonality and overlap between the Plaintiffs’ legal claims. All

20 of the Plaintiffs argue that the Federal Defendants violated NEPA by converting water service and

21
     repayment contracts into prepayment contracts under the WIIN Act without preparing an EIS or EA.
22
     Thus, all three cases have identical NEPA claims. Additionally, the Hoopa Valley and N. Coast
23
     Plaintiffs claim Federal Defendants violated the CVPIA. Although the Plaintiffs will likely make
24
     some claim-specific sub-arguments, the main thrust of all three cases is the same—whether the
25

26 WIIN Act conversions were lawful. Therefore, the other legal claims will turn on similar arguments.

27
     6
           Certain CVP contractors are already parties in two of the cases (Westlands, for example, is a
28 party in this case and N. Coast and has filed a motion to intervene in Hoopa Valley).

     1:20-cv-00706-DAD-EPG Motion to Consolidate – Page 7
            Because N. Coast, CBD, and Hoopa Valley all involve the same Federal Defendants, a
 1
     similar record, and common legal issues, consolidation is appropriate.
 2

 3              B. Consolidating N. Coast, CBD, and Hoopa Valley will promote judicial efficiency
                   and consistency and there is no risk of delay, prejudice or confusion
 4
            Because Rule 42(a)’s threshold question of legal and factual commonality is satisfied here,
 5

 6 the Court must proceed to “balance the savings of time and effort that consolidation will produce

 7 against any inconvenience, delay, confusion, or prejudice that may result.” Hanks v. Briad Rest.

 8 Grp., LLC, No. 214CV00786GMNPAL, 2017 WL 1650024, at *1 (D. Nev. May 1, 2017). As part
 9 of this inquiry, the Court may consider several factors, including: (i) whether consolidation will

10
     avoid duplicative effort by the Court and the attorneys; (ii) whether the addition of varying parties
11
     and legal claims will confuse the trier of fact; and (iii) whether the cases are in different stages of
12
     litigation. See Turney v. Atencio, No. 1:18-CV-00001-BLW, 2019 WL 254238, at *1 (D. Idaho Jan.
13

14 17, 2019) (citing 9 Wright & Miller, Federal Practice and Procedure § 2383 (2006)); Rollolazo v.

15 BMW of N. Am., LLC, No. CV1600966BROSSX, 2016 WL 9173465, at *3 (C.D. Cal. Sept. 15,

16 2016).

17
            Here, judicial and party efficiency will undoubtedly be gained by consolidating these three
18
     cases. First, by entering one scheduling order that governs all three cases, consolidation eases the
19
     Court’s and the parties’ managerial and administrative burdens. 7 For example, if there are any
20
     disputes regarding the scope of the administrative record, those disputes can be addressed by one
21

22 comprehensive set of briefing rather than three distinct sets of briefs. Second, consolidation allows

23 the parties to coordinate their efforts, saving time and expense on both sides. And finally, with

24 consolidated cases, the parties can take a comprehensive approach and file the administrative record

25

26

27
     7
            For example, Judge Grosjean can schedule and hold one Rule 16 conference instead of three.
28

     1:20-cv-00706-DAD-EPG Motion to Consolidate – Page 8
     once (instead of thrice) and can file omnibus motions for summary judgment rather than piece-meal,
 1
     case-specific motions. For all these reasons, and others, consolidation will result in efficiencies.
 2

 3            Further, the gained efficiencies will not result in any confusion because this case will be

 4 resolved by the Court after its review of the administrative record. Therefore, this is not a case

 5 where the combination of multiple parties and claims could potentially confuse a jury. The risk of

 6
     confusion is simply a non-factor.
 7
              And finally, there is no risk of delay or prejudice because all of the cases are essentially at
 8
     the same stage. No scheduling order has been entered in any of the cases and there is currently no
 9

10 deadline to file the administrative record or dispositive motions. Because the cases are at virtually

11 identical stages of litigation, consolidation runs no risk of harm to the parties. Moreover, the parties’

12 independence, including their unique litigation strategies, will not suffer from consolidation. See

13 Hall v. Hall, 138 S. Ct. 1118, 1128, 200 L. Ed. 2d 399 (2018) (“as of 1933 and the Johnson case of

14
     that year, it was well settled that consolidation in the federal courts did not merge the separate cases
15
     into a single action” quoting G. Virden, Consolidation Under Rule 42 of the Federal Rules of Civil
16
     Procedure, in 141 F.R.D. 169, 173–174 (1992)). The parties will still be able to advocate
17

18 independently for their positions by filing their own pleadings and the Court will enter distinct

19 judgments. Id. Consolidation is merely a tool to assist the Court and the parties with the

20 management of related cases.

21
        IV.       CONCLUSION
22
              Under these circumstances – where judicial efficiency can be gained and there is no risk of
23
     confusion, prejudice or delay – consolidation should be ordered. Therefore, Federal Defendants
24
     respectfully request that the Court consolidate this case with N. Coast and Hoopa Valley.
25

26            /

27
              /
28

     1:20-cv-00706-DAD-EPG Motion to Consolidate – Page 9
                    Dated: May 24, 2021
 1

 2                                                  Respectfully submitted,
 3                                                  JEAN E. WILLIAMS
 4                                                  Acting Assistant Attorney General

 5                                                  /s/ David W. Gehlert
                                                    DAVID W. GEHLERT
 6                                                  Trial Attorney
                                                    U.S. Department of Justice
 7

 8                                                  Attorney for Federal Defendants

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1:20-cv-00706-DAD-EPG Motion to Consolidate – Page 10
 1                                      CERTIFICATE OF SERVICE
 2
            I hereby certify that on May 24, 2021, I electronically filed the foregoing MOTION TO
 3
     CONSOLIDATE with the Clerk of Court using the ECF system, which will automatically send
 4
     email notification to the attorneys of record.
 5

 6
                                               /s/ David W. Gehlert
 7                                             DAVID W. GEHLERT

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     1:20-cv-00706-DAD-EPG Motion to Consolidate – Page 11
